-    OFFICEOFTHEATTOUNEYGENERALOFTEXAS
                                  AUSTIN
 GROVER’SEUERS
 ATrORNEI GENERA‘




Uonomble Otto:?.           loore
County Attzmey
ColorEao County
Colusalus, "iexas           :,
Dear.l.ir.       Lf3ore:         '
                                           Opinion   Pie. O-7186




     Court,, be ke$?




                              Court of Laveca Cowty, TCXFIS, is
                                           bzly of.such Zistriot  :
                                    the mne;:ement en& control   of
     the Z:istrict shall be aaministcrea.   end It is hcrcbp ea-
     powered to do my ma all thln,;s neoezsary to carry out
     the alns ofid pur2opz3 of this :%ct."
                 Article   1, soctlon   12, H. B. 362, s.u:?ra, provides       as
ro11oi;s:
                                                                           :        ,’




         ."The County Judge,            County Som3cslonere,       the &es&
     and Colleator of tame,             the County Trentiurer,     and the'
Hod. Otto P. ~&?oore - Page 2


        ~ileysltory     are outhorihed to, and shall be required tot
         pezbfom ~11 duties in connection with the iGood      ?ontrol
         District     required of thea by law in connection with
         nfftcial~.satters     for Iavaca County,.aEd the County Audi-
         tor shall be the Auditor for the Davaoa County Flood
       ,’Control District .*
               Artiqle    2349,   Vernon*s Annotetefi Civil Statutes,        provj.d.es
El5 .fOllOW:

               “The Court shall require the county clerk’to,    keen
        suitable   books in which shall be recorded the oroaeed?cms
        of .-eaoh term of the ,oourt; which record shall be read hia
        signed efter eaoh term by the oounty Judge, or the member
        presiding    aod attested by the clerk.    The clerk shsll also
        reoord all authorized pmoeedlng        of the court between
        tenus; and suoh record stx?ll be read and signed on the
        llret   day, of the tern next aftem such prooeediqs    occurred.*
               ‘Article   2345,   V.A.O.S,.,   provides   as follows:   ..
                “The county clerk shall be ix-officio    clerk of the
        ‘Comfssioaera    court; end he shall attend upon each toti
         of s~eic?oormlssioners   court; preserve   and kee;, all books*
         papox%, records and effeots    belonginS thereto,    issue all
         notfces,   writs and process neoessary for the proper excou-
         tion or the povjers and duties of the comiaaionors        court,
         ;I& perform all suoh other duties as my be prescribed          by
             . 3,
          The v:ord’*prooeedings I1 in’krtiole  23.49 SUD.TC 5s~ used in
its ordinary some and mans the offloial        funotioasLof’the   court.
Such functions   are not limited to any particular      olesc of functions,
hut on the contrary they include every official       act docc by the aen-
hers of the oourt in the course of their sessions.~         ‘,

               We, therefore,      ahsvper your questSoh nuslber one In -the aego-
tin.

               Be answer your question- number two $n the affimative~
          Tour question nunbar three cannot be answered properly in
the arfimatlve   or ne(;ative.    However, no &vise  y3u thet,   in viw.9
of the statute6 cited,   supr-FI, and the wozelny of Article   1, 2eotion
1, quoted in part trox IT. D. 362, ou?ra, it is- the duty of the COUnty
Clerk to keep officially    and record all of the proceedings    OS: *he
.   Bon, Ot.to P. Koore - Page 3                       7


    Colorado   County Flood Contml   Dlotrict.
      T

               Trusting, that we have fully      answere?I your inquiries,
    vie are                         -.

                                                  Very truly       you23




    JI.kdjn          ,                           .




                           .




     h                    .-
                                                               .